DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 15-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mizawa (US 20110006118, an IDS reference).
Re 1, Mizawa discloses a coin resistant gate (17) for a payment interface (5), the coin resistant gate comprising: a body (21) moveably connected within the payment interface (par 46); a front surface (21a) connected to the body, the front surface operable to prevent objects from entering the payment interface (par 45-47); and two or more protruding members (21b) connected to the front surface, the two or more protruding members for interacting with a payment card (par 45, 48-49), wherein, upon an interaction between the two or more protruding members and the payment card (2), the body moves to allow the payment card to pass the front surface of the body of the coin resistant gate (par 61-62).
Re 2, wherein the body is supported by one or more elastic members (23) disposed in an interior of the payment interface (par 45).
RE 3, wherein the one or more elastic members are operable to press the body into a closed position (par 44, 56).
RE 4, wherein, when in the closed position, the front surface of the body covers a card slot (5/13) of a card chip reader device (4) included in the payment interface (par 37, 40).
RE 5, wherein, upon the interaction between the two or more protruding members and the payment card, the one or more elastic members compress to allow the body to move (par 61-62).
RE 6, wherein movement of the body upon the interaction between the two or more protruding members and the payment card includes movement of the body from the closed position to an open position (par 57, 61-62).
Re 7, wherein the movement of the body to the open position is operable to allow the payment card to communicatively contact a card chip reader (par 63).
RE 8, wherein the one or more elastic members include two elastic members, and wherein each of the two elastic members is disposed adjacent one of the two or more protruding members (par 45, 56).
RE 10, further comprising a plurality of ribs (21j) disposed on the front surface of the body (par 51).
Re 15, wherein the body is rotatably connected within the payment interface by a hinge coupled to an interior of the payment interface (par 53-55).
RE 16, wherein the body is slidably connected within the payment interface by a slidable element coupled to an interior of the payment interface (par 53-55).
RE 17, Mizawa discloses a method of operating a coin resistant gate in a payment interface, the method comprising: inserting an object inside a payment insertion area of the payment interface, wherein the inserted object interacts with two or more protruding members connected to a front surface of the coin resistant gate, and wherein the front surface operates to prevent objects from entering the payment interface; and moving the coin resistant gate to allow the inserted object to pass the front surface if the two or more protruding members interact with the inserted object (par 44-49, 59-68).
RE 18, further comprising: imparting force on elastic members connected to the two or more protruding members, wherein the force moves the coin resistant gate to allow the inserted object to pass the front surface if the two or more protruding members interact with the inserted object (par 61-63).
RE 20, further comprising: imparting force on elastic members connected to the coin resistant gate to prevent the inserted object to pass the front surface if less than two protruding members interact with the inserted object (par 61-63).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 11-14, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizawa.
Re 9, Mizawa discloses a coin resistant gate comprising: at least two elastic members arranged across the length of the coin resistant gate (Fig 3, 5A, par 45-46, 51, 56). 
Mizawa fails to disclose more than two elastic members arranged across the length of the coin resistant gate.
However, Mizawa teaches elastic members (23) arranged across the length of the coin resistant gate (17/21) to bias the gate closed (Fig 3, 5A, par 45-46, 51, 56).
Given the teachings of Mizawa, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coin resistant gate of Mizawa with more than two elastic members.
Doing so would add more elastic members to the coin resistant gate as a duplicated part without providing a new and unexpected result regarding maintaining closure of the coin resistant gate. 
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 VI(b).

Re 11-14, and 19, Mizawa discloses a coin resistant gate (17) comprising: plurality of ribs (21j) disposed on the front surface (21a) of the body (Fig 5C, par 51); each of the plurality of ribs is spaced at a predefined distance from another one of the plurality of ribs (Fig 5C, par 51); the payment interface includes a light-emitting diode (LED) (15) disposed adjacent the coin resistant gate of the payment interface, wherein the LED is operable to provide at least a portion of the light absorbed by the glow material (18) (par 40-43, 78); the LED is disposed in an interior of the payment interface (fig 3). 
Mizawa fails to disclose at least one of the plurality of ribs or the front surface of the body includes a glow material operable to absorb light to illuminate a payment insertion area of the payment interface; the LED is disposed behind the coin resistant gate in an interior of the payment interface.
However, Mizawa teaches a transparent or translucent cover (18) in front of a plurality of LEDs (15) disposed in an interior of the payment interface (fig 3), the cover absorbs the light to illuminate the payment insertion area (13) of the payment interface (5) (par 40-43, 78).
Given the teachings of Mizawa, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coin resistant gate of Mizawa with a glow material operable to absorb light to illuminate a payment insertion area of the payment interface.
Doing so would rearrange parts by placing the LEDs behind a transparent or translucent front surface to illuminate therethrough to the payment insertion area adding the cover function with the gate without changing the operation.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christle I. Marshall whose telephone number is (571) 270-3086.  The examiner can normally be reached on Monday – Friday 7:30AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christle I Marshall/
Primary Examiner, Art Unit 2887